PARDEE, J.
Epitomized Opinion
This was an action brought in Summit Common Pleas by Mary Gill to annul a marriage contract. At the time of the marriage she was slightly over 14 years of age, and the defendant, Dorsey Gill, was under 18 years of age. At the time the petition was filed Mary was under 17 years of age and brought the action by her mother. A guardian ad litum was appointed for Dorsey, the defendant.
The case was tried as an ordinary divorce case .and the court dismissed the petition of the plaintiff.
The plaintiff then prosecuted error to the Court of Appeals. Since the original petition-in-error was filed the plaintiff arrived at full age and filed another petition-in-error. This second petition-in-error was duly served and a guardian ad litum appointed for the defendant.
The parties were married without the consent of their parents and lived with the plaintiff’s parents until March, 1921. The record disclosed that the plaintiff was a person of good repute and that she had not cohabited with the defendant after she had arrived at the age of consent — 16 years — and has not ratified the marriage in any. way since she attained that age. In reversing ■‘■he judgment of the lower court, the Court of Appeals held:
1. A marriage agreement entered into by a female under 14 years of age, which is not ratified after she reaches the age of 16 is invalid and may be annulled.
2. As there was no evidence to show that the plaintiff cohabited with the defendant after she reached the age of 16 years, the court erred in refusing to annul the marriage contract.